UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF LOUISIANA

DIAMOND SERVICES CORP. CIVIL ACTION
VERSUS
OCEANOGRAFIA S.A. de C.V. ET AL. NO.: 10-00177-BAJ-CBW

RULING AND ORDER

Before the Court is Diamond Services Corporation’s Motion for Default
Judgment (Doc. 247) against OceanograEa S.A. de C.V. and Con-Dive, LLC. For the
reasons that follow, the Motion (Doc. 247) is GRANTED.

I. BACKGROUND

This dispute arises from a bareboat charter agreement between Diamond and
Oceanografla for use of the M/V Kristen Grace. (Doc. 103 at 1l 5). Diamond owns the MfV
Kristen Grace. (Id.)- Oceanografea is a Mexican corporation that agreed to charter the
MfV Kristen Grace. (Id. at 1111 1, 7). Con-Dive is a defunct Texas limited liability company
owned and controlled by Oceanografla. (Id,. at 11 11). Diamond Sued Oceanografia and
Con-Dive for property damage the MN Kristen Grace sustained during the charter and

for unpaid rent under the bareboat charter agreement (Id. at 1111 1-64).

Diamond served Oceanografla and Con-Dive. (Doc. 184 at p. 4). Con-Dive has not
appeared. Oceanografla appeared through counsel for a brief period, but it has repeatedly
disobeyed the Court’s orders. (Doc. 240). On August 15, 2018, the Court informed
Oceanografla that because it is a corporation, it cannot litigate in federal court without
counsel. (Doc. 236). And the Court warned Oceanografia that it would enter a default
judgment against it if it failed to enroll counsel within seven days. (Id.). Seven days

passed and Oceanografia failed to enroll counsel (Doc. 240). So on August 29, 2018, the

1

Court indicated it would enter a default judgment against Oceanogralia and ordered

Diamond to file a motion for default judgment describing its damages (Id.).

Now, Diamond moves for a default judgment of $8, 185,381. 16 plus interest against
Oceanografla and its alter ego, Con-Dive. (Doc. 247). To support the damages it claims,
Diamond offers verified complaints and the declarations of its accountant, Eugene
Darnall, and its marine manager, Kenneth Guidry. (Docs. 247-1, 247-2). The Court held
an evidentiary hearing on Diamond’s motion on November 28, 2018. During the hearing,
Diamond offered testimony tending to show that it is entitlted to a default judgment in

the amount it requests.

II. LEGAL STANDARD

A party may apply to the Court for a default judgment against a party that has
failed to appear or otherwise defend. Fed. R. Civ. P. 55(b). When a default judgment is

not for a sum certain, the Court may hold a hearing to determine the amount of damages

it should award. Fed. R. Civ. P. 55(b)(2)(B).

III. DISCUSSION

The Court may enter a default judgment against a corporation that fails to appear
through counsel after the Court has repeatedly given it the chance to do so. See, e.g.,
Grace v. Bank Leum£ Tru,St Co. of NY, 443 F.Bd 180, 192 (2d Cir. 2006); Sec. & Exch.
Comm’n v. Research, Au,tomation Corp., 521 F.2d 585, 589 (2d Cir. 1975). Because
Oceanogratia has failed to appear through counsel after the Court gave it many
opportunities to do so, the Court will enter a default judgment against Oceanografia and

its alter-ego, Con-Dive. (Docs. 236, 240)_

Diamond’s verified complaints contain factual allegations which, taken as true,

provide the Court a “suflicient basis” to enter a default judgment against Oceanografia

and Con-Dive. Wooten. u. McDon,cr,Zd Trcmsit Assocs., Inc., 788 F.Bd 490, 498 (5th Cir.
2015). Diamond’s verified Complaints also contain plausibly-pleaded allegations that
establish that Con-Dive is Oceanografia’s alter ego under Louisiana law. See Green, v.
Champion In.s. Co., 577 So. 2d 249, 257»258 (La. Ct. App. 1st Cir. 1991) (stating factors
to consider to determine whether one entity is the alter ego of another). Considering the
declarations of Diamond’s accountant and marine manager, as well as the testimony
offered at the November 28, 2018 hearing, the Court concludes that Diamond is entitled
to a default judgment against Oceanografla and Con-Dive, jointly and severally,

calculated as follows:

¢ $1,092,042.25 for accrued and unpaid charter hire as of October
2009, together with interest at the contractually agreed rate of
18% per annum, running from October 2009 to present;

0 $4,650,000.00 for unpaid hire during the time period November
2009 through April 30, 2012 together with interest at the
contractually agreed rate of 18% per annum, running from the
date each monthly obligation for such charter hire became due to
present;

¢ $2,118,423.45 in vessel repair costs, with interest at the
contractually agreed rate of 18% per annum, running from May
1, 2012 to present;

l $287,102.11, representing the 5% default late charge as to unpaid
charter hire; together with interest at the contractually agreed
rate of 18% per annum, running from the date the Court enters
judgment;

¢ $37,813.35 in court costs, service of process fees and other costs
to repossess the vessel as allowed under Article 10 of the Charter,
together with interest at the contractually agreed rate of 18% per
annum, running from the date the Court enters judgment; and

o Post-judgment interest accruing on the total amounts set forth
above together with interest at the contractually agreed rate of
18% per annum, running from the date the Court enters
judgment

IV. CONCLUSION
Accordingly,

IT IS ORDERED that Diamond Services Corporation’s Motion for Default
Judgment (Doc. 247) against Oceanograiia S.A. de C.V. and Con-Dive, LLC is
GRANTED_ A separate Final Judgment of Default shall issue in accordance with
Federal Rules of Civil Procedure 55 and 58.

IT IS FURTHER ORDERED that Diamond Services Corporation’s Motion for
Entry of a Scheduling Order (Doc. 231) is DENIED as moot.

_ . . 2011
Baton Rouge, Loulsiana, this "day of December, 2018.

@;Q>gbm

JUDGE BRIAN:X. JACKSON
UNITED sTATEs DISTRI CT COURT
MIDDLE DIsTRiCT OF LoUisIANA

